Title: To James Madison from Jacob Wagner, 12 March 1806
From: Wagner, Jacob
To: Madison, James


                    
                        Dear Sir
                        Baltimore 12 March 1806.
                    
                    The proposal I was directed to make has been promptly and handsomely accepted, as will be expressed in a letter to be delivered to me to morrow. A marriage having taken place in my family and the parties being expected here to morrow evening, if they come, I shall not return till saturday; otherwise the day after to morrow.
                    I saw Payne this morning and delivered Mrs. M’s commands. He is very well, likes his situation and will write for my return. With perfect respect & attacht. Your most obed. Servt.
                    
                        J. Wagner
                    
                